Citation Nr: 1429351	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an earlier effective date than April 1, 2004 for dependency allowance for child "M.," to include entitlement to a retroactive dependency allowance award for M..  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1975.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted payment of a nonservice-connected pension (NCP), including an additional amount of compensation for his child M., effective April 1, 2004.  

Notably, in June 2008, the Board issued a decision relevant to the propriety of termination of the pension in May 2005.  The Veteran filed a timely appeal to the U. S. Court of Appeals for Veterans Claims (Court).  In January 2010, the Court affirmed the Board's decision, but also noted that the Veteran expressed timely disagreement with the effective date for the start of pension payments in April 2004.  As the effective date issue had not been adjudicated, the Court remanded the claim for further action.  

In June 2010, the Board remanded the claim for an effective date earlier than April 1, 2004 for payment of a nonservice-connected pension, for a Decision Review Officer (DRO) hearing and for issuance of a statement of the case (SOC).  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers ... of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).  A DRO informal conference was held in August 2010, the report of which is associated with the claims file, and in January 2011, the RO issued an SOC.  The January 2011 SOC addressed the Veteran's claims for earlier effective dates for his NCP and dependency allowance.  However, in his substantive appeal, received in February 2011, the Veteran opted to only appeal the claim pertaining to the dependency allowance benefits.  Thus the only matter currently on appeal before the Board is that which is listed on the title page of this decision.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. A birth certificate shows the Veteran's child M. was born in September 2000.  

2. The RO denied entitlement to an NCP in 1992, 1999, and 2002, and in each year, the RO determined that the pension was not payable because the Veteran's income exceeded the maximum payment rate.  There is no indication in the claims file that the letters informing the Veteran of these denials were returned as undeliverable.  

3. An Income-Net Worth and Employment Statement (VA Form 21-527), submitted in April 2002, was the first evidence received that noted that the Veteran had M. who was born in September 2000.  

4. In July 2003, the Veteran submitted a Veterans Application for Compensation and/or Pension (VA Form 21-526), and sought to reopen his claim for an NCP; however, in September 2003, the Veteran was notified that his annual income exceeded the income limit, and the Veteran was notified that his application was unsigned and that additional information was needed.  

5. A signed VA Form 21-526 was completed and signed by the Veteran, and was received at the RO on March 11, 2004.  

6. In June 2004, the Veteran was advised to complete an Application for Exclusion of Children's Income (VA Form 21-0571), to use to offset his excessive income, which was submitted to the Board in July 2004

7. In April 2005, entitlement to an NCP for the Veteran and his dependent child M. was established, from April 1, 2004, which was the first day of the month following receipt of the claim.  


CONCLUSION OF LAW

The criteria for an effective prior to April 1, 2004, for entitlement to a dependency allowance for M. have not been met.  38 U.S.C.A. §§ 1115, 5110, 5111(a) (West 2002); 38 C.F.R. §§ 3.3, 3.4, 3.31, 3.204, 3.217, 3.400, 3.401(b) (2013); see also Woods v. Gober, 14 Vet. App. 214, 220 (2000); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which have been codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Because the application of the law to the undisputed facts is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

The effective date of disability pension for claims received on or after October 1, 1984, is the date of receipt of the claim, but may not be effective prior to the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(1).  A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(e).  

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  See 38 C.F.R. § 3.401(b)(1).  

Where, as here, an earlier effective date for NCP is not in dispute, and the effective date of additional dependency allowance for M. is dependent upon the effective date of the assignment of NCP, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than April 1, 2004 for the award of the dependency allowance for the child M., to include retroactive dependency allowance for M., is denied.  


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


